Exhibit 10.1

Execution Version

JOINDER AND AMENDMENT TO

SERIES E PREFERRED STOCK PURCHASE AGREEMENT

THIS JOINDER AND AMENDMENT TO SERIES E PREFERRED STOCK PURCHASE AGREEMENT (this
“Agreement”) is made and entered into this 12th day of March, 2010 by and among
The Princeton Review, Inc., a Delaware corporation (the “Company”), the
investors set forth on the signature pages hereto as “New Investors” (the “New
Investors”), and the investors set forth on the signature pages hereto as the
“Existing Investors” (the “Existing Investors”). Terms used and not otherwise
defined herein shall have the meanings set forth in the Series E Preferred Stock
Purchase Agreement by and among the Company and the Existing Investors, dated as
of December 7, 2009 (the “Series E Purchase Agreement”).

RECITALS

WHEREAS, the Company and the Existing Investors entered into the Series E
Purchase Agreement, providing for the purchase and sale of 94,000 shares of the
Company’s Series E Non-Convertible Preferred Stock, par value $0.01 per share
(the “Series E Preferred Stock”);

WHEREAS, the Existing Investors constitute the holders of at least eighty-five
percent (85%) of the New Preferred Stock, as required for amendment or waiver of
the Series E Purchase Agreement pursuant to Section 13.1 thereof (the “Required
Holders”); and

WHEREAS, the Company and the Existing Investors desire to amend certain
provisions of the Series E Purchase Agreement to, among other things, provide
for the purchase by the New Investors at an Additional Closing (as defined in
the Series E Purchase Agreement as amended hereby) of an aggregate of 10,000
additional shares of Series E Preferred Stock and join the New Investors
thereto.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Amendments to the Series E Purchase Agreement. Pursuant to Section 13.1
thereof, the Series E Purchase Agreement is hereby amended as follows:

1.1. Section 1. The number “98,275” shall be deleted and replaced with
“108,275”.

1.2. Section 3. Section 3.1 shall be amended and restated as follows:

“3.1 Closings.



--------------------------------------------------------------------------------

(a) The initial closing (the “Closing”) with respect to the transaction
contemplated in Section 2 hereof shall take place at the offices of Ropes &
Gray LLP, One International Place, Boston, Massachusetts simultaneously with the
closing of the Acquisition, or at such other time and place as the Company and
Purchasers may agree (the “Closing Date”). At the Closing, the Company shall
deliver to each Purchaser certificates representing the Series E Preferred Stock
which such Purchaser is purchasing at the Closing as set forth on Schedule I
attached hereto, registered in the name of such Purchaser, against delivery to
the Company by such Purchaser of a wire transfer and/or shares of Series C
Preferred Stock (as the case may be) in the amount of the Purchase Price
therefor.

(b) Following the Closing, an additional closing (the “Additional Closing”) with
respect to the transaction contemplated in Section 2 hereof shall take place at
such other time and place as the Company and Purchasers may agree, but in no
event shall such Additional Closing occur after March 31, 2010 (the “Additional
Closing Date”). At the Additional Closing, the Company shall deliver to each
Purchaser certificates representing the Series E Preferred Stock which such
Purchaser is purchasing at the Additional Closing as set forth on Schedule I
attached hereto (the Additional Shares”), registered in the name of such
Purchaser, against delivery to the Company by such Purchaser of a wire transfer
in the amount of the Purchase Price therefor.”

1.3. Section 7.9. The following shall be added after the fourth sentence of
Section 7.9:

“In the event that an Affiliate of Camden Partners Strategic Fund IV, L.P. and
Camden Partners Strategic Fund IV-A, L.P. (together, “Camden”) is not a member
of, or an observer to, the Board, and so long as Camden and its Affiliates
collectively own at least twenty percent (20%) of the aggregate number of shares
of New Preferred Stock originally purchased by them hereunder, the Company
covenants and agrees that it will provide to Camden the privilege to appoint one
(1) observer to the Board and all committees of the Board, provided that such
observer designated by Camden shall be reasonably satisfactory to the Company.”

1.4. Section 7.14. The following shall be added as Section 7.14:

“Upon the earlier to occur of (i) conversion of all of the Additional Shares
into shares of Series D Preferred Stock pursuant to the Series E Certificate of
Designation or (ii) payment to all holders of Series E Preferred Stock in
connection with any Liquidation Event (as defined in the Series E Certificate of
Designation), the New Investors shall remit to the Company an aggregate of
$208,219 in cash as payment for dividend shares deemed to have accrued on the
Additional Shares from the Closing Date through, but not including, the

 

- 2 -



--------------------------------------------------------------------------------

Additional Closing Date and converted into shares of Series D Preferred Stock
pursuant to subsection (i) above or paid in cash or other transaction
consideration pursuant to subsection (ii) above.”

1.5. Section 10. The following definitions shall be added:

““Additional Closing” has the meaning assigned to it in Section 3.1(b) hereof.”

““Additional Closing Date” has the meaning assigned to it in Section 3.1(b)
hereof.”

““Additional Shares” has the meaning assigned to it in Section 3.1(b) hereof.”

1.6. Section 13.1. The first paragraph of Section 13.1 shall be amended and
restated as follows:

“Upon the approval of the Company and the written consent of the Purchasers
(a) with the right to acquire at least eighty-five percent (85%) of the Series E
Preferred Stock prior to the Closing or (b) holding at least eighty-five percent
(85%) of the New Preferred Stock following the Closing (the “Aggregate
Holders”), (i) the obligations of the Company and the rights of the Purchasers
under this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively and either for a specified
period of time or indefinitely), and (ii) the Company may enter into a
supplementary agreement for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Agreement, or of any
supplemental agreement or modifying in any manner the rights and obligations
hereunder or thereunder of the Purchasers and/or the Company; provided, however,
that, without a Purchaser’s consent, any such amendment or waiver shall not
treat such Purchaser differently from any other Purchaser; and provided,
further, that the rights granted to Camden pursuant to Section 7.9 shall not be
amended or waived without the prior written consent of Camden and the rights
granted to Falcon pursuant to Section 7.9 shall not be amended or waived without
the prior written consent of Falcon. The Company shall deliver copies of such
consent to any Purchasers who did not execute the same.”

1.7. Schedule I. Schedule I shall be amended and restated as set forth on
Exhibit A hereto.

1.8. Additional Closing. A reference in the Series E Purchase Agreement to
“Closing” or “Closings” shall include the Additional Closing.

 

- 3 -



--------------------------------------------------------------------------------

2. Series E Purchase Agreement Joinder. Each New Investor hereby agrees,
effective as of the date hereof, to become a party to the Series E Purchase
Agreement, as amended hereby, and for all purposes of the Series E Purchase
Agreement the New Investors shall be included within the term “Purchasers.” Each
New Investor further confirms that the representations and warranties contained
in Section 4 of the Series E Purchase Agreement are true and correct as of the
date hereof with respect to such New Investor.

3. Conditions of Parties’ Obligations.

3.1. Conditions of the New Investors’ Obligations. In addition to the conditions
set forth in Section 6.1 of the Series E Purchase Agreement, the effectiveness
of this Agreement is subject to the fulfillment of the following conditions.

(a) Joinder and Amendment to Series E Preferred Stock Purchase Agreement. This
Agreement shall have been executed and delivered by (i) the Company, (ii) the
New Investors and (iii) the Required Holders.

(b) Joinder and Amendment to Amended and Restated Investor Rights Agreement. A
Joinder and Amendment to Amended and Restated Investor Rights Agreement shall
have been executed and delivered by (i) the Company, (ii) the New Investor and
(iii) the holders of shares representing at least eighty-five (85%) of the
outstanding shares of Restricted Stock (as defined therein).

(c) Amendment to Certificate of Designation of Series E Preferred Stock. The
Company shall have filed an Amendment to the Certificate of Designation of the
Series E Preferred Stock on or prior to the date hereof providing for an
increase in the authorized shares of Series E Preferred Stock to 108,275.

(d) Amendment to Certificate of Designation of Series D Preferred Stock. The
Company shall have filed an Amendment to the Certificate of Designation of the
Series D Convertible Preferred Stock of the Company on or prior to the date
hereof providing for the renunciation of certain corporate opportunities.

(e) Compliance Certificate. The Company shall have delivered to the New
Investors a Compliance Certificate, executed by an officer of the Company, dated
as of the date hereof to the effect that (i) except as otherwise disclosed in
the Disclosure Schedule, the representations and warranties of the Company
contained in Section 5 of the Series E Purchase Agreement are complete and
accurate in all material respects as of the date of the Additional Closing and
(ii) the Company has performed and complied in all material respects with all
agreements, obligations and conditions contained in the Series E Purchase
Agreement and in this Agreement that are required to be performed or complied
with on or before the Additional Closing.

 

- 4 -



--------------------------------------------------------------------------------

4. Prior Agreement. By execution of this Agreement, the Company and the Existing
Investors executing the same, holding in the aggregate a sufficient number of
shares of New Preferred Stock to amend the Series E Purchase Agreement in
accordance with Section 13.1 thereof, hereby agree that the provisions set forth
in the Series E Purchase Agreement are hereby amended as set forth herein, and
hereby consent in all respects to the joinder of each New Investor to the Series
E Purchase Agreement as a “Purchaser.” The Series E Purchase Agreement, as
amended by this Agreement, contains the entire agreement among the parties with
respect to the subject matter thereof and hereof and shall be read and construed
together as a single agreement. Except to the extent amended hereby, all of the
terms, provisions and conditions of the Series E Purchase Agreement are hereby
ratified and confirmed and shall remain in full force and effect as of the date
specified therein.

5. Miscellaneous.

5.1. Headings. The headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.

5.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of law principles.

5.3. Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, with
the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

5.4. Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

[Remainder of Page Intentionally Left Blank]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder and Amendment to
Series E Preferred Stock Purchase Agreement to be duly executed as of the day
and year first above written.

 

THE COMPANY

THE PRINCETON REVIEW, INC.

By:

 

/s/ Stephen Richards

Name:

  Stephen Richards

Title:

  Chief Operating Officer and Chief Financial Officer

[Signature page to Joinder and Amendment to Series E Preferred Stock Purchase
Agreement]



--------------------------------------------------------------------------------

NEW INVESTORS: CAMDEN PARTNERS STRATEGIC FUND IV, L.P. By:   Camden Partners
Strategic IV, LLC, its general partner By:   Camden Partners Strategic Manager,
LLC, its managing member By:  

/s/ David L. Warnock

Name:   David L. Warnock Title:   Managing Member CAMDEN PARTNERS STRATEGIC FUND
IV-A, L.P. By:   Camden Partners Strategic IV, LLC, its general partner By:  
Camden Partners Strategic Manager, LLC, its managing member By:  

/s/ David L. Warnock

Name:   David L. Warnock Title:   Managing Member

[Signature page to Joinder and Amendment to Series E Preferred Stock Purchase
Agreement]



--------------------------------------------------------------------------------

EXISTING INVESTORS:

BAIN CAPITAL VENTURE FUND 2007, L.P.

By:

  Bain Capital Venture Partners, L.P., its general partner

By:

  Bain Capital Investors, LLC, its general partner

By:

 

/s/ Jeff Crisan

Name:

  Jeff Crisan

Title:

  Managing Director

BCVI-TPR INTEGRAL L.P.

By:

  Bain Capital Venture Investors, LLC

By:

 

/s/ Jeff Crisan

Name:

  Jeff Crisan

Title:

  Managing Director

BCIP VENTURE ASSOCIATES

By:

  Bain Capital Investors, LLC, its managing partner

By:

  Bain Capital Venture Investors, LLC, its attorney-in-fact

By:

 

/s/ Jeff Crisan

Name:

  Jeff Crisan

Title:

  Managing Director

BCIP VENTURE ASSOCIATES-B

By:

  Bain Capital Investors, LLC, its managing partner

By:

  Bain Capital Venture Investors, LLC, its attorney-in-fact

By:

 

/s/ Jeff Crisan

Name:

  Jeff Crisan

Title:

  Managing Director

RGIP, LLC

By:

 

/s/ Ann L. Milner

Name:

  Ann L. Milner

Title:

  Managing Member

[Signature page to Joinder and Amendment to Series E Preferred Stock Purchase
Agreement]



--------------------------------------------------------------------------------

PRIDES CAPITAL FUND I LP

By:

  Prides Capital Partners, L.L.C., its general partner

By:

 

/s/ Kevin A. Richardson II

Name:

  Kevin A. Richardson II

Title:

  Partner

[Signature page to Joinder and Amendment to Series E Preferred Stock Purchase
Agreement]



--------------------------------------------------------------------------------

FALCON STRATEGIC PARTNERS III, LP

By:   Falcon Strategic Investments III, LP, its general partner By:   Falcon
Strategic Investments GP III, LLC, its general partner

By:

 

/s/ Eric Rogoff

Name:

  Eric Rogoff

Title:

  Director

FALCON MEZZANINE PARTNERS II, LP

By:   Falcon Mezzanine Investments II, LLC, its general partner By:  

/s/ Eric Rogoff

Name:   Eric Rogoff

Title:

  Director

FMP II CO-INVESTMENT, LLC

By:

 

/s/ Eric Rogoff

Name:

  Eric Rogoff

Title:

  Director

[Signature page to Joinder and Amendment to Series E Preferred Stock Purchase
Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE I

 

Purchaser

   Shares of Series E
Preferred Stock
Purchased at the
Closing    Shares of Series E
Preferred Stock
Purchased at the
Additional Closing    Total
Purchase Price    Consideration             Cash    Shares of
Series C
Preferred
Stock

Bain Capital Venture Fund 2007, L.P.

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, MA 02199

Facsimile No: (617) 516-2010

   31,153.5    —      $ 31,153,500      —      34,615

BCVI-TPR Integral L.P.

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, MA 02199

Facsimile No: (617) 516-2010]

   25,000    —      $ 25,000,000    $ 25,000,000    —  

BCIP Venture Associates

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, MA 02199

Facsimile No: (617) 516-2010

   4,403.7    —      $ 4,403,700      —      4,893

BCIP Venture Associates-B

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, MA 02199

Facsimile No: (617) 516-2010

   82.8    —      $ 82,800      —      92

Prides Capital Fund I LP

c/o Prides Capital Partners, L.L.C.

200 High Street, Suite 700

Boston, MA 02110

Facsimile No: (617) 778-9299

   18,000    —      $ 18,000,000      —      20,000

RGIP, LLC

c/o Ropes & Gray LLP

One International Place

Boston, MA 02110

Attn: Joel F. Freedman, Esq.

Facsimile No: (617) 951-7050

   360    —      $ 360,000      —      400

Falcon Strategic Partners III, LP

c/o Falcon Investment Advisors, LLC

450 Park Avenue, Suite 1001

New York, NY 10022

Attn: John S. Schnabel

Facsimile No: (212) 300-0299

   12,714.3    —      $ 12,714,285.71    $ 12,714,285.71    —  

Falcon Mezzanine Partners II, LP

c/o Falcon Investment Advisors, LLC

450 Park Avenue, Suite 1001

New York, NY 10022

Attn: John S. Schnabel

Facsimile No: (212) 300-0299

   2,268.6    —      $ 2,268,571.43    $ 2,268,571.43    —  



--------------------------------------------------------------------------------

FMP II Co-Investment, LLC

c/o Falcon Investment Advisors, LLC

450 Park Avenue, Suite 1001

New York, NY 10022

Attn: John S. Schnabel

Facsimile No: (212) 300-0299

  17.1    —      $ 17,142.86    $ 17,142.86    —  

Camden Partners Strategic Fund IV, L.P.

c/o Camden Partners

500 East Pratt Street, Suite 1200

Baltimore, MD 21202

  —      9,533    $ 9,533,000    $ 9,533,000    —  

Camden Partners Strategic Fund IV-A, L.P.

c/o Camden Partners

500 East Pratt Street, Suite 1200

Baltimore, MD 21202

  —      467    $ 467,000    $ 467,000    —  